65 N.Y.2d 687 (1985)
The People of the State of New York, Plaintiff,
v.
John McLoughlin, Also Known as Earl Randolph, Respondent. In the Matter of New York Times Company, Appellant; District Attorney, New York County, Respondent.
Court of Appeals of the State of New York.
Argued May 2, 1985.
Decided May 30, 1985.
John G. Koeltl, James C. Goodale, John S. Kiernan, Susan D. Charkes, Katherine P. Darrow and George Freeman for appellant.
H. Spencer Kupperman and Christopher K. Sowers for John McLoughlin, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and KASSAL. Taking no part: Judges ALEXANDER and TITONE.
Appeal dismissed upon the ground that the order appealed from was entered in a criminal action with respect to a motion determined by the Criminal Court of the City of New York, a court of criminal jurisdiction, and is not an order appealable to the Court of Appeals under CPL 450.90 (compare, Matter of Hynes v Karassik, 47 N.Y.2d 659, 661, n 1, dealing with a matter determined by Supreme Court, a court having both civil and criminal jurisdiction).